Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 12/27/2019. Claims 1, 8 and 15 are independents. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 6, 8, 14, 15, 19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Golden et al. (US 11010233 B1), hereinafter Golden.
	Regarding claims 1, 8 and 15, Golden teaches [a] method for anomaly monitoring in a storage drive in a storage device (col44 ln61-col45 ln6), comprising:
	receiving I/O commands at a storage controller of the storage drive, the storage controller located locally to the storage drive (col13 ln14-28, attempt to read data, col20 ln36-67, Storage memory or storage devices in a storage array receive commands to read, write, or erase data [I/Os]; FIG. 1D storage device controller 119 [storage controller] inside [local to] storage device 118 [storage drive], col8 ln29-51, flash storage 
	executing the I/O commands on the storage drive using the storage controller (col3 ln43-67, the storage device controller 119 A-D program and retrieve various aspects of the Flash. In one embodiment, storage device controller 119 A-D may perform operations (executes read or write or erase) [I/O commands]);
	writing a log regarding operations of the storage drive at least including the I/O commands into a local memory of the storage drive (col11 ln11-25, storing metadata (e.g., indexes, logs, etc.) associated with the storage service; col23 ln15-col24 ln10, [t]he embodiments may maintain audit logs); and
	accessing the log with an artificial intelligence (AI) processor core to execute an AI analysis on the log to monitor for an anomaly related to the operations of the storage drive, the AI processor core located locally to the storage drive (col44 ln61-col45 ln6, The methods and systems described herein are configured to identify, predict, and/or determine root causes of such issues by performing hardware-based system monitoring. For example, as described herein, a monitoring system may receive log data associated with an operation of a hardware component. The monitoring system may apply the log data as an input to an unsupervised machine learning model. Based on the output of the unsupervised machine learning model, the monitoring system may identify an anomaly in the log data. In some cases, the anomaly may be representative of an issue associated with the hardware component. The monitoring system may accordingly perform one or more remedial actions associated with the anomaly; col45 ln7-16, using an unsupervised machine learning model to assist in identifying anomalies 

	Regarding claims 6, 14 and 19, Golden teaches all of the limitations of claims 1, 8 and 15, respectively, as described above. Golden further teaches wherein the method is performed independently at each respective storage drive of the storage device to monitor for an anomaly regarding activity at each respective storage drive (col44 ln61-col45 ln6, a monitoring system may receive log data associated with an operation of a hardware component).

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Golden, as applied in the claims above, further in view of EGAWA (JP 6329333 B1).
	Regarding claims 2, 9 and 16, Golden teaches all of the limitations of claims 1, 8 and 15, respectively, as described above.
Golden does not explicitly disclose wherein the AI processor core is securely isolated from the storage controller. However, in an analogous art, EGAWA teaches wherein the AI processor core is securely isolated from the storage controller (making any module/component isolated and secure is not an inventive step as shown in st para., The secure AI 50 may be constructed using the AI integration platform 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Golden and EGAWA because it prevents the normal AI 30 from taking unexpected actions due to unauthorized access (EGAWA p.6 2nd para.).

	Regarding claims 3, 10 and 17, the combination of Golden and EGAWA teaches all of the limitations of claims 2, 9 and 16, respectively, as described above. Golden further teaches wherein the storage controller comprises a plurality of processor cores, and the AI processor core comprises a dedicated one of the plurality of processor cores of the storage controller (col35 ln37-56, arrow AI that consists of highly scoped machine learning solutions that target a particular task [processing log data] to artificial general intelligence).

Claims 4, 5, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golden, as applied in the claims above, further in view of Shen et al. (US 20210035556 A1), hereinafter Shen.
	Regarding claims 4 and 11, Golden teaches all of the limitations of claims 1 and 8, respectively, as described above. 
Golden does not explicitly disclose wherein the AI processor core is operative to access a pre-trained machine learning (ML) model in the local memory of the storage drive. However, in an analogous art, Shen teaches wherein the AI processor core is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Golden and Shen because it provides models to the specific task through unsupervised training on specifically processed training data. (Shen para. 0037).

	Regarding claims 5 and 12, the combination of Golden and Shen teaches all of the limitations of claims 4 and 11, respectively, as described above. Shen further teaches wherein the pre-trained ML model is configured in particular relation to a context of operation of the storage device (training ML model for a specific context is not an inventive step as shown in Shen para. 0001, processing training data to allow a pre-trained general language model to be trained via unsupervised training to perform a specific natural language classification task without changing or adjusting the architecture of the model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Golden and Shen because it provides models to the specific task through unsupervised training on specifically processed training data. (Shen 0001).
Claim 18 is rejected as in claims 4 and 5.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Golden, as applied in the claims above, further in view of Ghai et al. (US 20140165056 A1), hereinafter Ghai.
	Regarding claims 7, 13 and 20, Golden teaches all of the limitations of claims 1, 8 and 15, respectively, as described above. 
Golden does not explicitly disclose wherein the writing operation includes writing the log in a circular buffer of the local memory of the storage device. However, in an analogous art, Ghai teaches wherein the writing operation includes writing the log in a circular buffer of the local memory of the storage device (para. 0022, the log is a circular buffer; para. 0057 and 0058, the log is defined as a circular buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Golden and Ghai because the log, as the size of the log is defined prior to its use, thus avoiding conflicts in (the system) memory, and facilitating monitoring of the fill level of the log (Ghai 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437